Title: From George Washington to Major Benjamin Tallmadge, 5 July 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir,
          Head Quarters [New Windsor] July 5th 1779.
        
        I have just received your letter of the 3d—the loss of your papers was certainly a most unlucky accident—and shows how dangerous it is to keep papers of any consequence at an advanced post—I beg you will take care to guard against the like in future—If you will send me a trusty person I will replace the guineas.
        I observe yourself and other officers have lost some cloathing— Though I have not given an order of the kind before, yet in this

particular exigence I am ready to give one on the Clothier to those officers who have been the sufferers for such articles as are absolutely necessary—You will be pleased to communicate this to Col. Sheldon and request him to send the Pay Master with a proper return to Head Quarters.
        The person who is most endangered by the acquisition of your letter is one Higday who lives not far from the Bowery on the Island of New York—I wish you could endeavour to give him the speediest notice of what has happened—My anxiety on his account is great, if he is really the man he has been represented to be, he will in all probability fall a sacrafice. I am with regard Sir Your most Obedt servant.
      